DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 03/15/2022 (“03-15-22 OA”), Applicants amended claims 1, 14 and 18 in the response filed 06/09/2022 (“06-09-22 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-2,4-8,14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kamgaing et al. (PG Pub 2016/0181211; hereinafter Kamgaing) and Jiang et al. (US Patent No. 9,425,149; hereinafter Jiang).

    PNG
    media_image1.png
    694
    820
    media_image1.png
    Greyscale


Regarding claim 1, refer to the Examiner’s annotated Fig. 1B (sgl. die stack) and Fig. 2 (multi-die stack) provided above, Kamgaing teaches a microelectronic die package 100 comprising: 
(see Fig. 2) a die 103/202; a package substrate 107/206 attached to the die on a first side of the die (bottom side); a plurality of passive devices 112/212,224 (para [0023]) vertically over and directly electrically connected to a second side of the die (top side); and 
(see Fig. 1B) a plurality of passive device contacts 228 over the plurality of passive devices (see Fig. 2), the plurality of device contacts being configured to be coupled 228 to a second die 222 mounted over the plurality of passive devices and over the second side of the die (see Fig. 2).  
Although, Kamgaing teaches the package substrate 206 attached to the die on a first side of the die he does not explicitly teach the package substrate is “configured to be connected to a system board.” 

    PNG
    media_image2.png
    385
    504
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 2-provided above, Jiang teaches a circuit package (see claim limitations below) comprising: 
a package substrate 126 (para [0031]) attached to a die 10 (col. 3, lines 4-5) on a first side of the die (bottom side); wherein the package substrate is configured 124 (col. 3, line 46) to be connected to a system board 126 (col. 3, line 46).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate connect to a system board, as taught by Jiang, in order to provide electrical communication to the device.
Regarding claim 2, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the package substrate 206 is a redistribution layer (para [0035]). 
Regarding claim 4, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the plurality of passive devices 212,224 are mounted to the die 202 (via 220), the microelectronic die package further comprising a dielectric material 210 over the die and between the plurality of passive devices (see Fig. 2).  
Regarding claim 5, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the plurality of passive devices 212,224 are embedded in the dielectric material 210 (see Fig. 2).  
-2- Regarding claim 6, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the dielectric material 210 is a mold compound.
 Regarding claim 7, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches a molding compound 109/208 (para [0035]) over the die 103/202 and the package substrate 107/206 to seal the die (see Fig. 2).  
Regarding claim 8, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the molding compound 109 includes through-mold vias 125 between the package substrate 107 and a top surface of the molding compound (see Fig. 1B).  
Regarding claim 14, refer to the Examiner’s annotated Fig. 1B (sgl. die stack) and Fig. 2 (multi-die stack) provided above, Kamgaing teaches a method of fabricating a microelectronic die package 100 comprising: 
attaching a die 202 to a package substrate 206 on a first side of substrate (top of substrate); 
attaching a plurality of passive devices 212,224 vertically over and coupled directly electrically connected to the die on a second side of the die (top side of die) opposite the package substrate (see Fig. 2); 
forming a plurality of passive device contacts 228 over the plurality of passive devices (see Fig. 2), the plurality of passive device contacts being configured to be coupled to a second die 222 mounted over the plurality of passive devices and over the second side of the die (see Fig. 2); and 
attaching a ball grid array 123 to the package substrate on a side opposite of the die (see Fig. 2).
Kamgaing does not teach the package substrate is “configured to be connected to a system board.” 
In the same field of endeavor, refer to Fig. 2-provided above, Jiang teaches a circuit package (see claim limitations below) comprising: a package substrate 126 (para [0031]) attached to a die 10 (col. 3, lines 4-5) on a first side of the die (bottom side); wherein the package substrate is configured 124 (col. 3, line 46) to be connected to a system board 126 (col. 3, line 46).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate connect to a system board, as taught by Jiang, in order to provide electrical communication to the device.
Regarding claim 16, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches applying a dielectric material 210 over the die 202 and between the plurality of passive devices 212, 224 so that the plurality of passive devices are embedded in the dielectric material (see fig. 2).  
Regarding claim 17, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the dielectric 210 is a mold compound, the method further comprising forming through-mold vias 232 between the substrate 206 and a top surface of the mold compound (see Fig. 2).  
Regarding claim 18, refer to the Examiner’s annotated Fig. 1B (sgl. die stack) and Fig. 2 (multi-die stack) provided above, Kamgaing teaches computing system (see claim limitations below) comprising: 
a first microelectronic die package (annotated “1st pkg” in Fig. 2 above) having a first die 202, a package substrate 206 attached to the first die on a first side of the die (bottom side of die), a plurality of passive devices 212,224 vertically over and directly electrically connected to a second side of the first die (top side of die; see Fig. 2), and a plurality of passive device contacts 228 over the plurality of passive devices (see Fig. 2); and 
-4-Serial No. 16/635,146Art Unit: 2895a second microelectronic die package (annotated “2nd pkg” in Fig. 2 above) over the plurality of passive device contacts (see Fig. 2), the second package having a plurality of package contacts (the electrical point of contact between 228 and 212,224, 232) to connect to the plurality of passive device contacts over the second side of the first die (see Fig. 2).  
Kamgaing does not teach a system board; wherein a first die is connected to the system board 
In the same field of endeavor, refer to Fig. 2-provided above, Jiang teaches a circuit package (see claim limitations below) comprising: a system board 126 (col. 3, line 46); wherein a first die 10 (col. 3, lines 4-5) is connected to the system board (see Fig. 2 above).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate connect to a system board, as taught by Jiang, in order to provide electrical communication to the device.
Regarding claim 19, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the plurality of passive devices 212,224 are mounted to the die 202, the first package further comprising a dielectric material 210 over the first die and between the plurality of passive devices (see Fig. 2), and wherein the plurality-of passive devices are embedded in the dielectric material (see Fig. 2).  
Regarding claim 20, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the dielectric material 210 is a mold compound over the first die 202 and the substrate 206 to seal the first die (see Fig. 2).
The recited “to seal the first die” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the dielectric material over the first die and the substrate, which Kamgaing clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
2.	Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing and Jiang, as applied to claim 1 and claim 14 respectively above, and further in view of Wasseman (PG Pub 2016/0254245; hereinafter Wassermen).
Regarding claim 3, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the plurality of passive device contacts 228 (i.e. conductive interconnect structures) comprise bumps, he does not explicitly teach the contacts comprise copper pillars.  
However, in the same field of endeavor, Wasserman teaches/recognizes a conductive interconnect structure may include, but is not limited to conductive bumps, contact pads, solder bumps, conductive pillars, copper pillars or etc. (para [0030]); which are equivalent conductive interconnect structures.
According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute conductive bump structure with a well-known copper pillar, as taught by Wasserman, for the purpose of providing electrical communication between devices.
Regarding claim 15, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the plurality of passive device contacts 228 (i.e. conductive interconnect structures) comprise bumps, he does not explicitly teach the contacts comprise copper pillars.  
However, in the same field of endeavor, Wasserman teaches/recognizes a conductive interconnect structure may include, but is not limited to conductive bumps, contact pads, solder bumps, conductive pillars, copper pillars or etc. (para [0030]); which are equivalent conductive interconnect structures.
According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute conductive bump structure with a well-known copper pillar, as taught by Wasserman, for the purpose of providing electrical communication between devices.

4.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing and Jiang, as applied to claim 1 above, and further in view of Gutierrez et al. (PG Pub 2019/0139911; hereinafter Gutierrez).
Regarding claim 9, refer to the figures cited above, in the combination of Kamgaing and Jiang, Kamgaing teaches the through-mold vias 125 embedded in the molding compound, he does not teach the material composition of the through-mold vias a s comprising “copper pillars”.

    PNG
    media_image3.png
    234
    824
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 12-provided above, Gutierrez teaches a semiconductor device comprising: a through-mold via 308 (para [0049]) embedded in a molding compound 92 (para [0043]); wherein the through-mold via comprises copper (para [0049]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the through-mold via comprise copper, as taught by Gutierrez, for the purpose of choosing a suitable and well recognized conductive material.

Allowable Subject Matter
5.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, a second microelectronic die package over the plurality of passive device contacts, the second package having a plurality of package contacts to connect to the plurality of passive device contacts. Claims 11-13 would be allowable, because they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895